                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JAMIE SUE SARTIN,                            )
                                             )
       Plaintiff,                            )      No. 18 C 2747
                                             )
               v.                            )      Magistrate Judge M. David Weisman
                                             )
NANCY A. BERRYHILL, Deputy                   )
Commissioner for Operations,                 )
performing the duties and functions          )
not reserved to the Commissioner             )
of Social Security,                          )
                                             )
       Defendant.                            )


                         MEMORANDUM OPINION AND ORDER

       Jamie Sue Sartin brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of

the Social Security Administration’s (“SSA’s”) decision denying her application for benefits. For

the reasons set forth below, the Court reverses the SSA’s decision.


                                          Background

       Plaintiff applied for benefits on February 19, 2014, alleging an amended disability onset

date of February 19, 2014.      (R. 78, 226.)     Her application was denied initially and on

reconsideration. (R. 87, 111.) Plaintiff requested a hearing, which was held by an administrative

law judge (“ALJ”) on November 18, 2016. (See R. 43-65.) In a decision dated February 28, 2017,

the ALJ denied plaintiff’s claim. (R. 18-34.) The Appeals Council declined review (R. 1-3),

leaving the ALJ’s decision as the final decision of the SSA, reviewable by this Court pursuant to

42 U.S.C. § 405(g). See Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).
                                            Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§ 416.920(a). The SSA must consider whether: (1) the claimant has performed any substantial

gainful activity during the period for which she claims disability; (2) the claimant has a severe

impairment or combination of impairments; (3) the claimant’s impairment meets or equals any

listed impairment; (4) the claimant retains the residual functional capacity to perform her past

relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (R. 20.) At step two, the ALJ determined that plaintiff has the severe

impairments of “[d]epression, not otherwise specified; bipolar disorder; borderline personality

disorder; generalized anxiety disorder (GAD)/Panic disorder; post-traumatic stress disorder

(PTSD); and alcohol and marijuana abuse, cocaine abuse, [and] opiate dependence (on



                                                 2
methadone).” (R. 21.) At step three, the ALJ found that plaintiff’s impairments do not meet or

medically equal the severity of a listed impairment. (R. 24.) At step four, the ALJ found that

plaintiff cannot perform her past relevant work (R. 32) but has the residual functional capacity

(“RFC”) to perform the full range of work at all exertional levels if that work is “limited to simple,

routine and repetitive tasks” and involves “simple work related decisions,” “occasional interaction

with supervisors and coworkers,” and “brief and superficial interaction with the public.” (R. 26.)

At step five, the ALJ found that jobs exist in significant numbers in the national economy that

plaintiff can perform, and thus she is not disabled. (R. 33-34.)

       Plaintiff contends that the ALJ erred in giving great weight to the opinions about plaintiff’s

physical condition rendered by the agency medical reviewers and the consultative examiners, Drs.

Kogan and Gondi. (See R. 23.) But these are the only medical opinions about plaintiff’s physical

condition that are in the record, and all four doctors reached the same conclusion: plaintiff’s

physical impairments do not impact her gait, grip, muscle strength, or range of motion in any joint.

(See R. 94, 107, 743-50, 754-59.) Absent a contrary medical opinion or evidence that undermines

these doctors’ conclusions, and plaintiff identifies none (see Pl.’s Mem. Supp. Summ. J., ECF 12

at 8), the ALJ did not err by crediting these wholly consistent opinions about plaintiff’s physical

condition.

       Plaintiff also argues that the ALJ improperly rejected the opinion rendered by her treating

psychiatrist, Dr. Caban. Dr. Caban opined that plaintiff would be unable for fifteen percent or

more of a workday to: understand, remember, and carry out detailed instructions; remember work

procedures; maintain attention and concentration for an extended period of time; maintain a

schedule; sustain a routine without special supervision; work in proximity to others without being

distracted by them; accept instructions and respond appropriately to criticism; and get along with



                                                  3
coworkers. (R. 782-83.) Dr. Caban also said that plaintiff would be off task more than thirty

percent of the time and would likely miss more than six days of work each month. (R. 784.) The

ALJ rejected Dr. Caban’s opinions because she only treated plaintiff twice and her opinions were

inconsistent with her own treatment records and the other evidence in the record. (R. 31.)

        The ALJ’s determination is not supported by substantial evidence. Dr. Caban’s treatment

records, though sparse, support her opinions. They state that plaintiff “is sleeping all the time,

isolates in bed, does not attend to chores, [activities of daily living], does not leave the house,” is

“easily overwhelmed,” has “no appetite,” and continues to have “[p]anic attacks and agoraphobia.”

(R. 816, 823.) They also note that plaintiff’s mood is “[d]epressed” and “[a]nxious,” her affect is

“[c]onstricted,” and her ability to make reasonable decisions is “[i]mpaired.” (R. 817, 832.)

Further, the record is rife with other evidence of plaintiff’s depressed and unstable moods, and

inability to carry out instructions, maintain attention and concentration, maintain a schedule,

sustain a routine without special supervision, and cope with stress. (R. 552, 554, 561-62, 564-66,

568, 595, 599, 628-49, 659, 661, 667, 670-72, 678, 680, 684-85, 687-90, 697-98, 700, 702, 711-

12, 721-22, 725-31, 732, 762.) The ALJ’s assertion that the record “generally shows” plaintiff to

have “normal mood” and “appropriate and sustained attention” (R. 31) is supported by only a few

observations cherry-picked from a record that otherwise depicts an individual who has great

difficulty functioning. 1 Because the ALJ’s rejection of Dr. Caban’s opinions is not supported by

substantial evidence, this case must be remanded. See Denton v. Astrue, 596 F.3d 419, 425 (7th

Cir. 2010) (“An ALJ has the obligation to consider all relevant medical evidence and cannot simply




1
 The ALJ’s assertion that the record “generally shows” plaintiff “to be pleasant and cooperative” with “normal
perception” and “thought content” (R. 31), while true, has no bearing on the limitations assessed by Dr. Caban.


                                                         4
cherry-pick facts that support a finding of non-disability while ignoring evidence that points to a

disability finding.”). 2



                                                 Conclusion

        For the reasons set forth above, the Court grants plaintiff’s motion for summary judgment

[11], denies the SSA’s motion for summary judgment [16], reverses the SSA’s decision, and

remands this case for further proceedings consistent with this Memorandum Opinion and Order.

SO ORDERED.                                        ENTERED: December 10, 2018




                                                   M. David Weisman
                                                   United States Magistrate Judge




2
 The RFC and symptom evaluation, which are intertwined with the assessment of medical evidence, will have to be
addressed on remand as well.

                                                       5
